Title: To Thomas Jefferson from Daniel Clark, 29 May 1800
From: Clark, Daniel
To: Jefferson, Thomas



Sir
New Orleans 29 May 1800

I should have answered before this your letter of the 20th. January, the duplicate of which forwarded by Sea as well as the original by Post having reached me, had I not entertained hopes that Mr. Brown would have forwarded the Busts agreeable to your directions, and that I should have the pleasure of advising you of their reception—I have however heard nothing of them and the Season being already far advanced, am fearful unless you put him in Mind of his promise, they will not reach you as soon as you desire. On their getting to me, you may be assured I shall spare no trouble in procuring a safe & speedy conveyance for them. There is now in the possession of the Bishop of this Place a small stone Image which I believe has formerly served as Bowl to an Indian Pipe, it was found some Years ago in the district of Opelousas a little to the West of the Mississippi buried in an old Indian Mount, and bears a strong resemblance to the Indians of that Country, it is of a very hard Stone, the figure is kneeling with the hands joined and raised as high as the Breast, in the attitude of a person at Prayer, the workmanship is rude it is true, but it surpasses what I thought such unskilful Carvers as Indians capable of, before the introduction of European Instruments. Those acquainted with the characteristic Marks of the Indians could easily tell what Nation the individual was of whom the figure was intended to represent, but I think the Idea of a Person kneeling in the attitude of devotion is a strange one to Indians, if it was not meant for a supplicating Posture, the Back of the figure would be turned to the Person smoking, & the Bowl of the Pipe is either in the head or Shoulders, and the whole figure from 4 to 6 Inches long, as well as I can recollect, it being some Years since I saw it—if I cannot obtain  it I will have a drawing of it made and send it to you with an acct. of what kind of Stone it is made of.
Mr Nolan has by this time or will shortly set off for Virginia with a number of Horses and will avail himself of your permission to wait on you, he has with him a Horse such as I hope will suit you and which I intreat you will do me the favor to accept—in your Country where fine Horses are so common he will be only remarkable for Colour—had I been sooner informed of your desire of having such a Horse I could have sent you a very elegant and uncommonly spotted one, which is unfortunately no longer in my possession—you will I trust take the Will for the deed, and permit me if I should see any one in future that I think worthy your acceptance, to offer it to you.
When in my last I mentioned my intention of sending the Inhabitant of the western Country to the place of your residence, it was with the Idea that you might think it worth while to be among the first to acquire particular information of a Country now almost unknown to the U.S., tho destined by nature to have at no remote period a close connexion & great intercourse with them, independent of the information he possesses respecting his own Country & its Inhabitants who are plunged in Ignorance & Want & groaning under despotism civil & religious, in the heart of one of the finest parts of the World, he is perfectly acquainted with the manners of the Indians to the West of the Mississippi, and as he now accompanies Nolan, you may if you think proper learn from him many particulars, which few but yourself will have any information of, it is but very lately that the people he lives among have heard of the Americans or their Government, and they almost look up to both already with that Veneration & respect with which their own Ancestors were received on their first landing in America.
I am happy to learn that the few Pacans I sent you are likely to turn to such good account, and sincerely wish your Grove of them may flourish, if there are any other Trees, Shrubs or any thing else which this Country produces & hitherto either not naturalized or neglected with you I would take pleasure in procuring any you might desire, and forward them in safety to you
I remain with respect Sir Your most obedient & most humble Servant

Daniel Clark Junr

